Citation Nr: 1717233	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  08-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), and depressive disorder.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to July 1978. 

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2005 and May 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2012, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board remanded the Veteran's claims on appeal in January 2013, August 2014, February 2016, and November 2016 for further development and adjudicative action.  In the August 2014 remand, the Board broadened the psychiatric disability claim to include posttraumatic stress disorder (PTSD).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The February 2016 Board remand requested a new VA examination for the Veteran's psychiatric disabilities because the prior VA examinations were not based on the full record.  The Veteran was afforded a VA examination in May 2016.  However, the May 2016 VA examiner's opinion was inadequate for resolving the Veteran's claim.  The VA examiner opined that the Veteran's depressive disorder was not incurred in or caused by the Veteran's service.  However, the VA examiner then noted that depressive disorder is often multifactorial in etiology and it is less likely that there is a singular cause for the Veteran's current depressive disorder.  The Board, in a November 2016, remand noted that this explanation leaves open the possibility that the Veteran's psychiatric disorder may be due, at least in part, to an incident in-service.  The RO returned the file to the May 2016 VA examiner for an addendum opinion.  

In a January 2017 opinion, the May 2016 VA examiner attempted to address the Board's concerns.  The VA examiner's January 2017 response follows:

"In the 12/22/16 opinion, the examiner stated that the opinion was addressed in [the] exam dated [May 2016] and that it was unable to be 'further' resolved without resorting to mere speculation.  The information to be 'further' resolved is in regards to partial (versus proximate) causation.  Proximate causation was addressed in the initial opinion with rationale in [May 2016].  The undersigned is unable to resolve partial causation without resorting to mere speculation.  [Mental health] records indicate [the] Veteran has a history of [mental health] symptoms possibly beginning as early as childhood (see [mental health] note dated 10/30/2006, for example) which suggests a predisposition to the development of a mental disorder.  The examiner is unable to operationalize the possible partial causal contribution of his military service to the development of his current depressive disorder in the context of his history."

The VA examiner's opinion fails to resolve the Board's concerns.  The Board's concern in the November 2016 remand was the VA examiner's opinion that depression is often multifactorial in etiology, suggesting that the etiology of the Veteran's depressive disorder could include his active service.  The January 2017 opinion failed to resolve this question or provide a clear explanation for why such an opinion could not be offered.  Noting that the records indicate a history of mental health symptoms possibly beginning in childhood fails to explain why an opinion cannot be offered as to whether the Veteran's active service caused or contributed to his current disability.  In addition, the Board is unable to determine exactly what the VA examiner was attempting to convey by mentioning the inability "to operationalize the possible partial causal contribution" of the Veteran's military service.  

The Board also finds that the Veteran should be provided a VA examination to determine the etiology of his GERD.  A VA examination was "mistakenly" conducted in July 2005 but no opinion was solicited on direct service connection.  The Veteran subsequently claimed service connection due to his psychiatric disorder.  The Veteran's service treatment records (STRs) from January 1978 indicate a diagnosis of gastroenteritis.  The report of the Veteran's separation medical examination from June 1978 reflects normal mouth and throat, vascular system, and abdomen and viscera.  However, the examiner's report noted the Veteran complained of frequent indigestion, though the Veteran had never sought treatment for this problem.  Thus, there is evidence of an in-service gastrointestinal issue and the Veteran should be afforded a VA examination to evaluate the issue of direct service connection.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, obtain an addendum opinion regarding the etiology of any acquired psychiatric disorder from a new VA examiner.  If it is determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note such review, including review of the VA treatment record from August 2006 indicating a 28 year history of taking Valium, the VA examinations and addenda of record, the Veteran's hearing testimony, and the treatment notes.  The examiner should:

(a) identify all currently diagnosed acquired psychiatric disorders;

(b) for each identified acquired psychiatric disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was incurred in or aggravated during the Veteran's active service.

In rendering an opinion, the examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
 
The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any gastrointestinal disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the STR from January 1978 indicating a diagnosis of gastroenteritis and the note on his separation examination report from June 1978 that he experiences frequent indigestion.  The examiner should:

(a)  identify all currently diagnosed gastrointestinal disabilities; 

(b)  provide an opinion as to whether each diagnosed gastrointestinal disability is at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to the Veteran's active duty service.

(c)  provide an opinion as to whether each diagnosed gastrointestinal disability is caused or aggravated by a service-connected disability, to include medications taken to treat the service-connected disability.  Even if service connection has not been granted for the Veteran's psychiatric disorder, the examiner should provide an additional opinion as to whether each diagnosed gastrointestinal disability is caused by the Veteran's psychiatric disability, to include medications taken to treat this disability

In rendering an opinion, the examiner should discuss the STR from January 1978 indicating a diagnosis of gastroenteritis and the note on his separation examination report from June 1978 that he experiences frequent indigestion.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
 
The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



